Title: From George Washington to Robert McMickan, 10 May 1774
From: Washington, George
To: McMickan, Robert



Sir
Mount Vernon May 10th 1774

I am much indebted to you for the many unanswered Letters you have been pleased to write me, & thank you very sincerely for the trouble you have had in the management of my business with Mr Daniel Jenifer Adams; but as my Connexion with that worthless young Fellow began in an ill-fated hour, so has it continued, and is like to end.

From his idle, and ill formed expectation of obtaining assistance from his friends here (if he had any) to redeem the Brig (Anne & Elizabeth); and in consequence, conditioning for its coming to Alexandria instead of suffering it to be sold at Norfolk, he has sunk the whole Subject, and involved me Thirty odd pounds deeper in the Mire than I was before; for the counter part (or Copy) of the Bottomry Bond which was in the possession of Captn Pollock requiring the Vessell to come to Norfolk only, the hands, it seems, were engaged for that Voyage, & refused to come any further with the Brig—This added (I believe) to a little Tardiness in the Captn detaind the Vessell at Norfolk from the 6th of December, the day of its arrival there, to the 25th of the same Month when it left that Port, and that Night, or the next day, got drove on shore on Sewels point, lost its rudder, Cable, & Anchor, & sustaining other damage, was obliged to put back to Norfolk to refit; to do which took till about the 20th of Jany when a Second attempt was made to get to Alexandria with almost the like success, for by means of Ice, and I believe the Indolence of the Captn, it took Forty days to accomplish this voyage in; so that with the New Anchors & Cables I was forced to buy—The repairs of the Vessell—Mens Wages—and Provisions, I was obliged to pay Two hundred and odd pounds before I got the Vessell to Alexandria; where, after laying a Month agreeable to the terms of the Bond and being Advertized for Sale during that time in the Gazettes of Virginia & Maryland, I was compelld to buy it in myself at the price of One hundred and Seventy five pounds this Currency much against my Inclination, as I had no desire of being concernd in Shipping; but I was obliged to make the best of a bad Matter.
I have now been at the Expence of overhauling and repairing it, altering the Rigging, and, in the opinion of Many People, made a good Vessel of it. It now comes to your Island with a parcel of Herrings belonging to Messrs Robert Adam & Co. and one hundred Barrels of Superfine Burr flour of my own which you will please to dispose of to the best advantage as I think the quality may be relied on—The Nett proceeds (after deducting the amount of your Acct against the Anne and Elizabeth, which you Inclosed me) together with the freight of the Fish, half the Staves (which I am to receive as freight for the other half), and a small parcel of Shingles you will please to return me in the

most Saleable kind of Rum & Sugars, and partly in Molasses provided it can be bought at One shilling, or at most 13d. pr Gallon. In the Sugars let there be a Barrel of the whitest, driest, and best brown (or Muscovado); also one hundred and Fifty or two hundred Weight of the cleanest clayed Sugar for my own use; to which please to add a Barrl of Sweet oranges, two or 3 dozn Coco-Nuts, & as many Pine Apples.
Mr Adams must have been Master of more chacane and Cunning, as well as knavery, than I thought him capable of, to reduce my claim against him to what he has—One step towards it however, is, to charge me 7½ prCt Commission on the Sales, when by express agreement (which I can prove) I was only to allow this on the Sales and returns; but it is a matter of Moonshine whether he consents to allow £500 or £1000 as I never expect to receive the half of the least Sum.
Colo. Carlyle at the Sale of the Brig, gave me notice that he looked to me for one half of the price it sold at in Jama[ica] without considering of himself as liable for any part of the disbursements since, but I beleive it was no more than an unmeaning Sally of his fancy. However, if he should attempt a thing of this kind, I shall be obliged to give you a little trouble in sending me an Authentick acct of the Transactions respecting this Sale in Jamaica, that I may shew upon what grounds it was made.
I have only to add my hopes that, this Flour will come to a better Market than the Corn did, as I lost considerably by that adventure; and with some concern I add, that, one thing may contribute to it, arising (if our fears are not greatly exagerated) from the severest stroke of Providence, that this, or any other Wheat Country ever experienced and that is, a total destruction of our growing Crops of Wheat by a frost the 4th Instt which it is confidently reported from all the Wheat Counties has killd it entirely; as it hath also done our fruit, and the foliage of allmost all the Forest Trees—If these fears of ours should be reallized there can be no dependance upon North America for Flour the next year, & must, I should think affect the present prices. With a grateful sense of the favours you have conferd on me in negotiating my troublesome business with Daniel Jenifer Adams I remain with great esteem Sir Yr Most Obedt Servt

Go: Washington

